Case 2:18-cv-01844-GW-KS Document 654 Filed 03/04/20 Page 1 of 4 Page ID #:44497




    1 COUNSEL LISTED
       IN SIGNATURE BLOCK
    
    
    
    
    
                         IN THE UNITED STATES DISTRICT COURT
    
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
    
      BLACKBERRY LIMITED, a                           Case No. 2:18-cv-01844-GW-KS
         Canadian corporation,
                                                      JOINT SCHEDULING PROPOSAL
                             Plaintiff,                  FOR SUPPLEMENTAL CLAIM
                                                      CONSTRUCTION REGARDING
                     v.                                  U.S. PATENT No. 8,429,236
   
         FACEBOOK, INC., a Delaware                      Hearing Date: February 20, 2020
                                                      Time: 8:30 A.M.
         corporation, WHATSAPP INC., a
                                                         Judge: Hon. George H. Wu
      Delaware corporation, and
                                                         Ctrm: 9D
         INSTAGRAM, LLC, a Delaware
      limited liability company,
                          Defendants,
   
   
   
   
   
   
   
   
   
   
   
                                                                             Case No. 2:18-cv-01844-GW-KS
          JOINT SCHEDULING PROPOSAL FOR SUPPLEMENTAL CLAIM CONSTRUCTION REGARDING U.S. PATENT NO. 8,429,236
Case 2:18-cv-01844-GW-KS Document 654 Filed 03/04/20 Page 2 of 4 Page ID #:44498




    1          Pursuant to the Court’s February 27, 2020 Ruling, Plaintiff BlackBerry Limited
    2 (“BlackBerry”) and Defendants Facebook, Inc., WhatsApp Inc., and Instagram, LLC
    3 (collectively, “Defendants”1), submit this Joint Scheduling Proposal for supplemental
    4 claim construction regarding the terms “mode selector” and “message generator” in
    5 claims 15 and/or 17 of U.S. Patent 8,429,236 (the “’236 Patent).
    6          The parties agree and stipulate to the Court ordering the following schedule for
    7 supplemental claim construction:
    8                         Event                                            Date
    9     Parties exchange proposed constructions            Friday, March 13
   10     for the “mode selector” and “message
          generator” terms of the ’236 Patent
   11
          Parties exchange intrinsic/extrinsic               Friday, March 20
   12     evidence, including all expert opinions
          they intend to rely upon, per S.P.R. 3.2
   13
          Parties simultaneously file opening                Thursday, March 26
   14
          briefs
   15     Parties simultaneously file responsive             Monday, April 6
   16     briefs
   17     Hearing                                            Monday, April 20
   18          The parties further agree and stipulate to a 7-page limit for memoranda in
   19 support of opening and responsive briefs (excluding supporting exhibits and
   20 evidence). The memoranda may address the proper claim construction of these terms,
   21 as well as address the Court’s questions about (1) their relationship to the
   22 requirements of 35 U.S.C. § 101 (2) their relationship to the requirements of 35 U.S.C.
   23 § 112.
   24        Pending supplemental claim construction proceedings, the parties stipulate to,
   25 and jointly request, that the Court vacate the April 13 trial date.
   26
   27
   28     1
              WhatsApp is the only Defendant accused of infringing the ’236 Patent.
                                                       -1-                    Case No. 2:18-cv-01844-GW-KS
          JOINT SCHEDULING PROPOSAL FOR SUPPLEMENTAL CLAIM CONSTRUCTION REGARDING U.S. PATENT NO. 8,429,236
Case 2:18-cv-01844-GW-KS Document 654 Filed 03/04/20 Page 3 of 4 Page ID #:44499




    1
    2 DATED: March 4, 2020                        Respectfully submitted,
    3
                                                  QUINN EMANUEL                  URQUHART           &
    4                                             SULLIVAN, LLP
    5
                                             By        /s/ James R. Asperger
    6                                                QUINN EMANUEL URQUHART &
    7                                                SULLIVAN, LLP
                                                      James R. Asperger (Bar No. 83188)
    8                                                 jamesasperger@quinnemanuel.com
    9                                                 865 S. Figueroa St., 10th Floor
                                                      Los Angeles, CA 90017
   10                                                 Telephone: (213) 443-3000
   11                                                 Facsimile: (213) 443-3100
   12                                                  Kevin P.B. Johnson (Bar No. 177129)
   13                                                  kevinjohnson@quinnemanuel.com
                                                       Victoria F. Maroulis (Bar No. 202603)
   14                                                  victoriamaroulis@quinnemanuel.com
   15                                                  555 Twin Dolphin Drive, 5th Floor
                                                       Redwood Shores, CA 94065
   16                                                  Telephone: (650) 801-5000
   17                                                  Facsimile: (650) 801-5100
   18                                                BLACKBERRY CORPORATION
   19                                                 Edward R. McGah, Jr (SBN 97719)
                                                      Vice President, Deputy General Counsel
   20                                                 41 Ticknor Place
   21                                                 Laguna Niguel, California 92677
                                                      Telephone: (+1) 650-581-4750
   22
   23                                                Attorneys for BlackBerry Limited
   24
   25
   26
   27
   28

                                                      -2-                    Case No. 2:18-cv-01844-GW-KS
         JOINT SCHEDULING PROPOSAL FOR SUPPLEMENTAL CLAIM CONSTRUCTION REGARDING U.S. PATENT NO. 8,429,236
Case 2:18-cv-01844-GW-KS Document 654 Filed 03/04/20 Page 4 of 4 Page ID #:44500




    1 Dated: March 4, 2020                         COOLEY LLP
    2
    3                                              /s/ Matthew J. Brigham
    4                                              Matthew J. Brigham (191428)
    5                                              COOLEY LLP
    6                                              HEIDI L. KEEFE (178960)
                                                   (hkeefe@cooley.com)
    7                                              MARK R. WEINSTEIN (193043)
    8                                              (mweinstein@cooley.com)
                                                   MATTHEW J. BRIGHAM (191428)
    9                                              (mbrigham@cooley.com)
   10                                              LOWELL D. MEAD (223989)
                                                   (lmead@cooley.com)
   11                                              3175 Hanover Street
   12                                              Palo Alto, CA 94304-1130
                                                   Telephone: (650) 843-5000
   13                                              Facsimile: (650) 849-7400
   14
                                                   COOLEY LLP
   15                                              MICHAEL G. RHODES (116127)
   16                                              (rhodesmg@cooley.com)
                                                   101 California Street
   17
                                                   5th Floor
   18                                              San Francisco, CA 94111-5800
                                                   Telephone: (415) 693-2000
   19
                                                   Facsimile: (415) 693-2222
   20
                                                   Attorneys for Defendants
   21
                                                   FACEBOOK, INC., WHATSAPP INC.,
   22                                              and INSTAGRAM, LLC
   23
   24
   25
   26
   27
   28

                                                      -3-                    Case No. 2:18-cv-01844-GW-KS
         JOINT SCHEDULING PROPOSAL FOR SUPPLEMENTAL CLAIM CONSTRUCTION REGARDING U.S. PATENT NO. 8,429,236
